DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objections to the claims and drawings have been fully considered and are persuasive.  The objections to the claims and drawings have been withdrawn. 

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been withdrawn. 

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Thomas on 28 April 2022. 


The application has been amended as follows: 

6.	(Currently amended) The door handle assembly according to claim 1, wherein the uniform handle extension movement of the motor-driven actuator stops when the second edge portion of the motor-driven actuator abuts the lever lug of the lever element.

7.	(Currently amended) The door handle assembly according to claim 1, wherein the non-uniform edge has a third edge portion with the minimum radius, wherein a transition from the second edge portion to the third edge portion is formed abruptly.

9. 	(Currently amended) The door handle assembly according to claim 1, wherein an unlocking contour is formed on an upper side or a bottom side of the disk-shaped and motor-driven actuator, which cooperates with the lever element during the movement of the motor-driven actuator from the handle extension position into the door opening position.

15.	(Currently amended) The door handle assembly according to claim 1, wherein a cam disc is rotatably mounted on the handle housing in addition to and separately from the motor-driven actuator via the motor drive shaft, wherein the cam disk cooperates with the lever element, in order to move the lever element from the standby position into the unlocking position. 

Reasons for Allowance
Claims 1 and 6-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Although the references of record show features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 6-14.
The references of record fail to teach the first edge portion presses against the lever lug of the lever element with an increasing radius and moves the handle from the non-use position into the actuation position via the lever element. The examiner can find no motivation to modify the function of the non-uniform edge and lever lug taught by the Christensen, the closest reference of record, such that the first edge portion of the non-uniform edge presses against the lever lug without destroying the intended structure and function of the device disclosed by Christensen and/or without use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675